EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Heungsoo Choi on 02/08/2022.
The following amendment replaces the amendment in the notice of allowance of 02/24/2022: 
In claim 1, line 7, the term - -; and - - has been inserted after the term “spot”.
In claim 1, line 7, the term “through an” has been deleted.
In claim 1, line 8, the term “optical device provided on a light-emitting surface of each ultraviolet LED” has been replaced with a new indented paragraph as follows: - - an optical lens or shadow mask provided on a light-emitting surface of each ultraviolet LED and configured to reduce a spot size of the beam spot, - -.
In claim 1, line 8, the term “the ultraviolet LED” has been moved to the beginning of the following line and indented to indicate the beginning of a new paragraph.
In claim 1, line 17, the punctuation mark “,” has been replaced with the term - - and - -.
In claim 1, line 18, the term “and a spot size of the beam spot, the spot size being smaller than the X-axis” has been deleted.
In claim 1, line 19, the term “direction length and the Y-axis direction length” has been deleted.
In claim 1, line 24, the term “that are arranged in the X-axis direction” has been deleted.
In claim 1, line 24, the term - - in the X-axis direction - - has been inserted after the term “other”.
In claim 1, line 25, the term “that are arranged in the Y-axis direction” has been deleted.
In claim 1, line 26, the term - - in the Y-axis direction - - has been inserted after the term “other”.
In claim 5, line 6, the term - - of the beam spot - - has been inserted after the term “size”.
In claim 6, line 12, the term “and” has been deleted.
In claim 6, line 15, the term - -; and - - has been inserted after the term “spot”.
In claim 6, line 15, the term “through an optical device” has been deleted.
In claim 6, line 16, the term “provided on a light-emitting surface of each ultraviolet LED” has been replaced with a new indented paragraph as follows: - - an optical lens or shadow mask provided on a light-emitting surface of each ultraviolet LED and configured to reduce a spot size of the beam spot, - -.
In claim 6, line 16, the term “the ultraviolet LED array” has been moved to the beginning of the following line and indented to indicate the beginning of a new paragraph.
In claim 6, line 25, the punctuation mark “,” has been replaced with the term - - and - -.
In claim 6, line 26, the term “and a spot size of the beam spot, the spot size being smaller than” has been deleted.
In claim 6, line 27, the term “the X-axis direction length and the Y-axis direction length” has been deleted.
In claim 6, line 32, the term “that are arranged in the X-” has been deleted.
In claim 6, line 33, the term “axis direction” has been deleted.
In claim 6, line 33, the term - - in the X-axis direction - - has been inserted after the term “other”.
In claim 6, line 34, the term “that are arranged in the Y-axis direction” has been deleted.
In claim 6, line 34, the term - - in the Y-axis direction - - has been inserted after the term “other”.
In claim 10, line 3, the term “each layer of” has been deleted.
Claims 15-17 have been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745